Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 16-32 are presented for examination.
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
4.	Claim 18 is rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: A gate of M7 connecting to a drain of M4 or M4 as shown in Fig. 2.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 16-17, 23-26, and 31-32 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Uematsu US Pub. No. 20060291274.
	As per claims 16-17, 23-26, and 31, Figs. 1 and 2 of Uematsu are directed to a memory (Fig. 2), comprising: a latch circuit (a means is inherent in Fig. 1 to supply read and write addresses, par. 33); a decoding circuit (10 and 20), wherein the latch circuit is connected to the decoding circuit; a storage array (Fig. 2), comprising M rows (AW1-Awn and BW1-BWn) and N columns (ABs-/ABs , BBs-/BBs Fig. 2) of bitcells, wherein each bitcell of the storage array is configured to store 1-bit data, and each bitcell of the storage array comprises a respective first port (A port, abstract) and a respective second port (B port , abstract); a read circuit (30 or 40); and a write circuit (30 or 40), wherein the storage array is connected to the decoding circuit, the read circuit, and the write circuit; and wherein: the latch circuit is configured to receive a first address (FIRST ADDRESS) and a second address (SECOND ADDRESS); the decoding circuit is configured to: determine a first bitcell from the M x N bitcells based on the first address (by AW1); and determine a second bitcell from the M x N bitcells based on the second address (by BW1); the write circuit is configured to receive data, and write the received data into the first bitcell through a first port of the first bitcell (abstract, par. 45); and the read circuit is configured to: read, through the first port of the first bitcell (abstract, par. 38 and 47), data stored in the first bitcell; and read (abstract), through a second port of the second bitcell, data stored in the second bitcell (par. 49).
	As per claim 32, Figs. 1-3 of Uematsu disclose wherein the read circuit comprises a first sense amplifier (in 30 or Fig. 3) and a second sense amplifier (in 40 or Fig. 3, par. 49), a first input end (connecting to AB) of the first sense amplifier is connected to each bit line (AB) in the storage array, a second input end (connecting to /AB) of the first sense amplifier is connected to each bit line bar (/AB) in the storage array, and an input end (connecting to BB, par. 49) of the second sense amplifier is connected to each read bit line (BB) in the storage array, and the method further comprises: outputting (to A PORT BUS LINE, Fig. 1 or 3), by the read circuit, the data stored in the first bitcell through an output .
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	Claims 18-19 and 21-22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Uematsu US Pub. No. 20060291274 in view of Liaw US Pub. No. 20100254210.
	As per claim 18, Fig. 2 of Uematsu discloses 8-transistor dual-port SRAM wherein: the first bitcell comprises eight MOS transistors M1 to M8 (QN11-QN16 and QP11-QP12), wherein M1, M3, M5, M6, M7, and M8 (QN11-QN16) are N-MOS transistors, and M2 and M4 (QP11-QP12) are P-MOS transistors; a source of M2 (QP11)  and a source of M4 (QP12) are connected to a high level (VDD), and a source of M1 (QN11) and a source of M3 (QN12) are connected to a ground level (VSS); a source of M6 (QN14), a gate of M2 (QP11), a gate of M1 (QN11), a drain of M4 (QP12), and a drain of M3 (QN12) are connected; a source of M5 (QN13), a gate of M4 (QP12), a gate of M3 (QN12), a drain of M2 (QP11), and a drain of M1 (QN11) are connected; a gate of M5 (QN13) and a gate of M6 (QN14) are connected to the read/write word line (AW1) connected to the first bitcell (MC1), a drain of M5 (QN13) is connected to the bit line (AB) connected to the first bitcell, and a drain of M6 (QN14) is connected to the bit line bar (/AB) connected to the first bitcell; a gate of M8 (QN16) is connected to the read word line (BW1) connected to the first bitcell, and a drain of M8 (QN16) is connected to the read bit line (/BB) connected to the first 
	Uematsu fails to disclose a source of M8 is connected to a drain of M7, and a source of M7 is connected to the ground level. However, Fig. 1A or 3A of Nii discloses a source of M8 (116 or 316) is connected to a drain of M7 (114 or 314), and a source of M7 (114 or 314) is connected to the ground level (VSS). It would have been obvious to a person of ordinary skill in the art at the time invention was made to modify Uematsu’s second port SRAM as taught by Nii in order to have only a read port (par. 5).
	As per claims 19 and 21-22, Figs. 1 and 3 of Uematsu disclose wherein the read circuit comprises a first sense amplifier (QP1, QP2,QN4, QN6 and QN7, Fig. 3, par. 49) and a second sense amplifier(QP1, QP2,QN4, QN6 and QN7, Fig. 3, par.. 49) ; a first input end of the first sense amplifier is connected to each bit line in the storage array, and a second input end of the first sense amplifier is connected to each bit line bar in the storage array; an input end of the second sense amplifier is connected to each read bit line in the storage array.
10.	Claims 27-30 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Uematsu US Pub. No. 20060291274 in view of Plants et al. US Patent No. 6430088.
	Fig. 1 of Uematsu discloses wherein: the memory further comprises a control circuit (50 and 60), and the control circuit is connected to 
	Also see 5a, 5b, 10a 10b in Fig. 1 of Nii US Pub. No. 20110134706.
11.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of a dual-port SRAM
	Allowable Subject matter
12.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:
Claim includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having wherein the second sense amplifier is an asymmetric sense amplifier.
14.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
15.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOAI V HO/Primary Examiner, Art Unit 2827